     Case 3:20-cv-01672-DMS-BLM Document 26 Filed 06/11/21 PageID.250 Page 1 of 3



1

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT

9                                SOUTHERN DISTRICT OF CALIFORNIA
10
                                                            Case No.: 20cv1672-DMS(BLM)
11    NICOLE KRAUSE-PETTAI, SCOTT GRIMM,
      STEVE TABU LANIER, AND CHRISTY
12                                                          ORDER IMPOSING SANCTIONS
      STEVENS, individually and on behalf of all
13    others similarly situated,
                                          Plaintiffs,
14
      V.
15

16    UNILEVER UNITED STATES, INC. AND DOES
      1-10
17
                                       Defendants.
18

19

20          On April 23, 2021, the Court issued an order setting an Early Neutral Evaluation

21   conference for June 2, 2021. ECF No. 19. The order stated in relevant part:

22          All parties, adjusters for insured parties, and other representatives of a party
23          having full and complete authority to enter into a binding settlement, and the
            principal attorneys responsible for the litigation, must be present via
24
            videoconference and legally and factually prepared to discuss settlement of the
25          case. Counsel appearing without their clients (whether or not counsel has been
26          given settlement authority) will be cause for immediate imposition of sanctions
            and may also result in the immediate termination of the conference.
27

28   Id. at 2. The order also required the parties to provide the court with the name, title, email

                                                        1
                                                                                   20CV1672-DMS(BLM)
     Case 3:20-cv-01672-DMS-BLM Document 26 Filed 06/11/21 PageID.251 Page 2 of 3



1    address, and phone number for each participant, “including all parties and party representatives

2    with full settlement authority, claims adjusters for insured defendants, and the primary

3    attorney(s) responsible for the litigation” to enable the Court to provide the participants with the

4    videoconference access information. Id. at 4.

5           On May 21, 2021, Plaintiffs’ counsel’s Administrative Assistant/Paralegal provided the

6    requested contact information for the involved attorneys but did not provide the requested

7    information for the named Plaintiffs. In response to this oversight, Judge Major’s law clerk

8    telephoned Plaintiffs’ counsel at 4:44 p.m. on May 26, 2021. Plaintiffs’ counsel was unavailable

9    so the clerk left a message with the receptionist reminding counsel that the named Plaintiffs
10   must attend the Early Neutral Evaluation.
11          Despite the Court’s clear order and additional reminder, Plaintiffs’ counsel, Mr. Stanley D.

12   Saltzman and Mr. Joel M. Gordon, appeared at the Early Neutral Evaluation without any of their

13   clients. Because Messrs. Saltzman and Gordon decided not to include their clients in the Early

14   Neutral Evaluation, the Court was unable to engage in the Early Neutral Evaluation process.

15   Accordingly, the Court finds it appropriate to sanction Messrs. Saltzman and Gordon in the

16   amount of $500 payable to the Miscellaneous Fines, Penalties and Forfeitures, Not Otherwise

17   Classified, fund of the United States Treasury. See ECF No. 19 at 2; see also CivLR 16.1(c)(1c)

18   (discussing Early Neutral Evaluation Conferences and noting “[a]ttendance may be excused only

19   for good cause shown and by permission of the Court. Sanctions may be appropriate for an

20   unexcused failure to attend.”); CivLR 83.1 (Sanctions for Noncompliance with Rules). Messrs.

21   Saltzman and Gordon must mail their payment to Clerk of the Court, 333 W Broadway, Ste 420,

22   San Diego, CA 92101 or pay in person at the Clerk’s Office on the 4th floor. Messrs. Saltzman

23   and Gordon must pay the sanction by June 25, 2021 and must file a declaration stating that

24   the payment has been made in accordance with this Order on or before June 30, 2021.

25          IT IS SO ORDERED.

26   Dated: 6/11/2021

27

28

                                                      2
                                                                                      20CV1672-DMS(BLM)
     Case 3:20-cv-01672-DMS-BLM Document 26 Filed 06/11/21 PageID.252 Page 3 of 3



1

2

3

4

5

6

7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             3
                                                                      20CV1672-DMS(BLM)
